Day, J.
— This case is substantially the same in its facts as the preceding one. The property in controversy is a safe, metal show-case, stove, chandeliers, writing-desk, counter scales, and other property of like character, of the alleged total value of two hundred and seventy-nine dollars and fifty cents. The defendant attached it at the suit of Mrs. L. C. Duffin against Willard Duffin. The court held that the property in controversy is not covered by the mortgage, and *642rendered judgment for the defendant. The determination in the preceding case is decisive of this.
Affirmed.